SULLIVAN, Judge
(concurring):
I agree that Issues IV and V are without merit because this exclusionary-type rule does not extend to acts of drug use subsequent to entry in the program. Accordingly, I reject appellant’s contention on Issue II that admission of evidence of appellant’s statements after May 12,1986, is barred by this regulation. Para. 4-3D(3), AFR 30-2, IMC 82-3 (Dec. 1982). Any other objection to admission of these statements was not properly made at trial. Mil.R.Evid. 103, Manual for Courts-Martial, United States, 1984.
As for Issue III, I find its resolution is irrelevant in view of the proper admission of evidence of a positive urinalysis dated May 14, 1986. Finally, I agree with Judge Cox with respect to Issue I and note that evidence of the May 14, 1986, positive urinalysis and testimony from other witnesses concerning appellant’s statements after May 12, 1986, render this error harmless.